 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204, if they have anyquestions concerning this notice or compliance with its provisions.Plastilite CorporationandMable Kuklinski,Nancy S. Manzer,bola ,A.Morris, Dorothy R. Vosburg,Gerald W. Morris, ClaraSchlotfeld,Janet Manzer,Myrtle Marshall,Frances Richard-son, and Dorothy Smith,IndividualsPlastilite CorporationandSheet Metal Workers'Local UnionNo. 3, affiliated with Sheet Metal Workers' International Asso-ciation,AFL-CIO.CasesNos. 17-CA-2367 and 17-CA-2425.June 21, 1965DECISION AND ORDEROn September 25, 1964, Trial Examiner A. Norman Somers issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National. Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Decision and abrief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following amplification :Respondent's principal argument against the Trial Examiner's8 (a) (1) and (3) findings is that the complainants' strike of Decem-ber 12, 1963, was unprotected.However, the evidence shows that thestrike was due to the discharge of Max Lucore on the morning ofDecember 12, and that he was discharged because of a dispute regard-ing his hours of employment.Although Lucore was a minor super-visor, the discharge was not related to the manner in which he per-formed his supervisory functions.-'1 The dispute which precipitated Lucore's discharge arose because Lucore objected tobeing on 24-hour call in case the machines for which he was responsible had to be reset.153 NLRB No. 7. PLASTILITE CORPORATION181Lucore directed the work of only two employees, and was alsoresponsible for maintaining the machines of his subordinates.How-ever, other employees further along in the production process dependedupon Lucore's performance of these duties in order to meet their ownquotas. In addition to his assigned duties, Lucore had been extremelyhelpful to them by building special mobile tables upon which theycould pack the parts they manufactured without bending over. Thismade it easier for them to meet their quotas, and enabled them to per-form their tasks with greater efficiency.Lucore not only relievedemployees when they had to leave their machines for short periods, buton one occasion defended an employee accused of slow production byshowing the fault to be with the machine rather than with the employ-ee's lack of skill.Thus the discharge of Lucore was a matter of legiti-mate interest to many employees as it was substantially related to andaffected the terms and conditions of their own employment.Accordingly, a group of employees thus affected (about 20 in num-ber) decided to strike in protest.2Before doing so, however, MableKuklinski, one of the employees, met with Karl Louis, Respondent'spresident; Paul Erskine, the highest ranking plant supervisor and theperson who discharged Lucore; and Fred Lambach, Respondent'streasurer.She informed them of the employees' dissatisfaction withthe discharge and their decision to strike.Louis requested that Mableask the employees to remain at work and promised he would speak tothem later about the matter.The employees complied with thisrequest.But by 2:30 p.m., the customary hour when the day's workended and they turned in their production, Louis still had not spokento them or given any indication that he intended to keep his promiseto do so.Only then did they decide to follow through with their deci-sion to strike.That Louis never intended to keep his promise is ade-quately borne out by later events.When Louis saw them concertedlystop work before quitting time, he merely asked them to wait a momentwhile he gave out Christmas bonuses and made no attempt to discussthe discharge.Finally, on Sunday, December 15, after repeated unsuc-cessful efforts on their part to talk to management officials about thedischarge, Fred Lambach told them there was no use talking becausethey had all been replaced.On December 16 the strikers, including the 10 complainants, madean unconditional application for reinstatement by December 18, onwhich day they reported for work. There is credible evidence, reliedon by the Trial Examiner, that Respondent, although taking back theother strikers, rejected the complainants because it was afraid of theirsolidarity as a group and of the possibility that they would organize2 These employees,almost all women, were unorganized prior to the strike. Shortlyafter the strike began,they joined the Union. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDand cause another strike.Although they were recalled 3 months later,they walked out a second time after 21/2 weeks of the discriminatoryworking conditions to which they were subjected. They again returned1 week later, after Respondent promised to restore the same workingconditions as those prevailing when the first strike began.Respondent contends it had no obligation to reinstate any of the ap-plicants after the first strike in December, because they had engaged-so it asserts-in unprotected concerted activity when they struckover the discharge of a supervisor.We have consistently held, how-ever, that conditions of employment are involved, and a "labor dispute"exists, if the supervisor's identity and capability have an impact on theemployees' job interests.3Various courts of appeals have agreed thatemployees may have a legitimate interest in the identity of a super-visor.4While we do not hold that employees may act concertedly toprotest the appointment or termination of every supervisor, even atop-level management representative, it is our opinion that the factsof this case bring it within the standards which we set forth inDobbsHouses, Inc., 135NLRB 885, 888, to determine whether concerted activ-ity related to such an object is to be deemed protected.We there said:Each case must turn on its facts.Where, as here, such factsestablish that the identity and capability of the supervisor involvedhas a direct impact on the employees' own job interests and on theirperformance of the work they are hired to do, they are legitimatelyconcerned with his identity.Therefore, strike or other concertedaction which evidences the employees' concern is no less protectedthan any other strike which employees may undertake in pursuitof a mutual interest in the improvement of their conditions ofemployment.Because ofthe diligent manner in which Lucore performed his duties,the willingness with which he assisted other employees, and the aid hegave the employees in helping them meet their quotas, his dischargesubstantially affected the strikers in the performance of their jobs.The Court of Appeals for the Fifth Circuit has agreed that the dis-charge of a supervisor may, under appropriate circumstances, be"within the realm of proper employee interest." 5Although it denieds Dobbs Houses,Inc.,135 NLRB 885;Guernsey-Muskingum Electric Cooperative, Inc,124 NLRB 618;Ace Handle Corporation,100 NLRB 1279,1290;Container Mfg. Co., 75NLRB 1082,Phoenix Mutual Life Insurance Company,73 NLRB 1463.kDobbs Houses,Inc v. N.L R B,325 F. 2d 531(C A. 5), enforcement denied on otherMounds,NL R B v.Guernsey-Muskingum Elecarical Cooperative, Inc.,285 F. 2d 8 (C A.6) , NL R B v.Phoenix Mutual Life Insurance Company,167 F. 2d 983 (C A. 7), cert de-nied 335 U.S. 845 Cf.Ameiican Art Clay Company, Inc, v. N.L R.B.,328 F. 2d (C A. 7) ;Cleaver-Brooks Mfg.Corporation v. N.L.R.B.,264 F. 2d 637(C.A. 7).But seeN.L R B.v.Ford Radio&Mica Corporation,258 F 2d 457(C.A. 2) (dicta);N L.R B. V Coal CreekCoal Co.,204 F 2d 579(C.A. 10) ;N.L.R.B. v. Reynolds International Pen Company,162F. 2d 680(CA. 7).5N L R B. v.Dobbs Houses,Inc.,supra,footnote 4, at 538. PLASTILITE CORPORATION183enforcement ofDobbs Houses, Inc., supra,it did so on the ground thatthemeansof protest was not "reasonably related to the ends soughtto be achieved," a ground not present in this ca*.° There, as the courtsaid, waitresses acted unreasonably by walking out without warningat the height of the dinner hour.Here, in contrast, the employees gaveample warning and finally struck only after it had become clear thattheir attempt at peaceful settlement was in vain and their Employer'spromise to discuss the matter had been broken.There was no longerany reason for them to believe that another attempt at discussion wouldbe treated any differently.They were thus left with the alternativesof surrendering and accepting the discharge, or of carrying throughwith their threat of a strike to protest it.This case is further distin-guishable from the situation inDobbs Housesbecause here, unlike thatcase, the strike started at theendof the day and after the employeeshad finished their production work.7We further note that in denying enforcement in theDobbs Housescase, the Fifth Circuit distinguished two similar cases in which othercourts had upheld the reinstatement of employees who were dischargedfor protesting supervisory changes." In the court's view, those caseswere distinguishable because no strikes occurred.The court inDobbsHousesfelt that in the particular circumstances present in that casethe strike was an unreasonable method of protesting a proper employeeinterest, and therefore was not protected .9However, we must respect-fully disagree with any rule which would base the determination ofwhether a strike is protected upon its reasonableness in relation to thesubject matter of the "labor dispute."When a "labor dispute" exists,the Act allows employees to engage in any concerted activity whichthey decide is appropriate for their mutual aid and protection, includ-ing a strike, unless, unlike the situation here, that activity is specificallybanned by another part of the statute,1° or unlessit falls within certain8 Ibid.7In this connection it should also be noted that the Supreme Court held inN L R B. v.Washington Aluminum Company,Inc.,370 U.S 9, 14, that presenting a specific demandisnot a prerequisite to engaging in a protected strike.The Court saidThe language of § 7 is broad enough to protect concerted activities whether they takeplace before,after, or at the same time such a demand is made.To compel the Boardto interpret and apply that language in the niggardly fashion suggested by therespondent here would only tend to frustrate the policy of the Act to protect the rightof workers to act together to better their working conditions.8N.L R B. v. Guernsey-Muskingum Electrical Cooperative,Inc.andN.L.R.B. v. PhoenixMutual Life Insurance Company,footnote 4,supra.0A similar distinction was drawn inAmerican Art Clay Company,Inc. v. N.L R.B.,andCleaver-BrooksMfg. Corporation v N.L R B.,footnote 4,supra10 See, e g., Section 8(b) (1) (B)of the Act,which prohibits a labor organization fromrestraining or coercing an employer"in the selection of his representatives for the pur-poses of collective bargaining or the adjustment of grievances."It does not appear fromthe record that Lucore was such a representative. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDother well-established proscriptions." SeeN.L.R.B. v. Solo Cup Coin-pally,237 F. 2d 521, 526 (C.A. 8), where the employer contended thatemployees were engaged in unprotected activity when they stoppedworking to protest the discharge of a fellow employee, because theiractionswere "unreasonable, unlawful and arbitrary."The court,rejecting this contention, said:The employees might well have exercised better judgment bysending a committee to the management at a more convenienttime for making their protest and demand, but we are unable toconclude that ill judgment or lack of consideration add up to ille-gality.Regardless of what we think about the activities of theemployees and the manner and time of making their protest anddemand, we must conclude with the Board that their protest camewithin the protective purview of the Act.12Nor does the reasonableness of the decision to strike aid in determin-ing the existence of a "labor dispute."Thus, inWashington Alumi-num,the Fourth Circuit found the strike to be "unjustified" and sounprotected,13 but the Supreme Court said :At the very most, that fact [that the company was already tryingto correct the problem which caused the strike] might tend to indi-cate that the conduct of the men in leaving was unnecessary andunwise, and it has long been settled that the reasonableness ofworkers' decisions to engage in concerted activity is irrelevant tothe determination of whether a labor dispute exists or not.14It is therefore clear that the determination bf whether a "labor dis-pute" exists does not depend on themaolnerin which the employeeschoose to press the dispute, but rather on thematterthey are protesting.Where a "labor dispute" exists, the employees may engage in a peacefulprimary strike or any other lawful manner of protest and still retainthe protection of the Act.In sum, we find, as did the Trial Examiner, that the discharge ofLucore had an impact on the strikers in the performance of their jobsand was therefore within the realm of their proper concern.Theywere thus free to act as they did to protest the discharge.There isIlE g., strikes which are unprotected because they are otherwise unlawful(SouthernSteamshipCompany v NL R B.,316 U S 31), violent(NL.R B v. Fansteel MetallurgicalCorporation,306 U.S. 240), or in breach of contract(N L R.B. v. Sands Manu factio IngCo, 306 US. 332), and activities which are "indefensible" because they evidence a dis-loyalty to the employer(N L R B. v. Local No. 1229, International Brotherhood of Elect;x-cal Workers,346 U S 464, 477)U See alsoTomar Products, Inc,151 NLRB 57.15 291 F. 2d 86914 370 U.S. 9 at 16. See alsoN.L.R.B. vMackay Radio d Telegraph Co ,304 U S.333, 334. PLASTILITE CORPORATION185nothing in the record of this case to show that their peaceful strike fellwithin any category which would make it unprotected.We accord-ingly find that the strike was protected by the Act.We do not adopttheDobbs Housesstandard of "reasonableness" as declared by theFifth Circuit,',' but even if we deemed that standard to be applicable,we would nevertheless find on the facts of this case, for the reasons setout above, that the employees were reasonable in finally striking whenthey did.We have carefully considered all other arguments made by Respond-ent, and find them without merit.Accordingly, as stated above, weagree with and adopt the Trial Examiner's Decision.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Plastilite Corporation, Omaha,Nebraska, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, as somodified :1.Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraph 2(b) and those subse-quent thereto being consecutively relettered :"(b)Notify the above-named employees, if presently serving in theArmed Forces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces."2.Add the following immediately below the signature line at thebottom of the notice attached to the Trial Examiner's Decision.NoTE.-We will notify the above-named employees, if presentlyserving in the Armed Forces of the United States, of their rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the ArmedForces.15 See footnote 4,supraTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThe consolidated cases above,with all parties represented,were heard before TrialExaminer A. Norman Somers on April 29 and 30, 1964, on complaint of the General 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel alleging,and answer of Respondent denying, discrimination against the 10Charging Individuals in violation of Section 8(a)(3) and(1), and other acts ofrestraint and coercion,in violation of Section8 (a) (1), of the Act.'The evidence in the case consists solely of that presented during the General Coun-sel's presentation,Respondent having chosen to rest its own case thereonwith theclaim that it does not add up to a violation.The parties waived oral argument, andthe General Counsel and Respondent submitted briefs, which have been duly con-sidered.Also,pursuant to my telegraphic inquiry of the General Counsel for hisposition,in the light of the record,on an allegation in his complaint chargingRespondent with a continuing failure to take adequate reinstatement measures, theGeneral Counsel wired a reply and the Respondent a rejoinder thereto, which havebeen duly considered.2On the entire record and my observation of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZATION INVOLVEDRespondent is a Nebraska corporation engaged at its plant in Omaha in the manu-facture and sale of plastic products, which it ships outside the State in amounts exceed-ing $50,000 annually. It is not disputed and I find that Respondent is engaged ininterstate commerce within the meaning of the Act.The Charging Party in Case No. 17-CA-2425, hereinafter called the Union, is alabor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. IssuesAs mentioned before, the record consists solely of the evidence presented duringthe General Counsel's case-in-chief, Respondent having rested its own case thereonwith the claim that it does not add up to a violation.Aside from some alleged "independent" 8 (a) (1) preceding the events giving riseto this proceeding, the case concerns Respondent's alleged discrimination against thecomplainants for engaging in protest walkouts, the first on December 12, 1963, bythe 10 complainants (along with the other employees in their department) in protestover the discharge of one Max Lucore, and the second on March 26, 1964, by 8 ofthe 10 complainants (the other two having been out sick that day) in protest overthe alleged discriminatory strictures under which they were taken back, for whichRespondent suspended them for a week without pay and finally again took them backon April 3, with the warning of discharge in the event of another walkout.TheGeneral Counsel alleges as violations of Section 8(a)(3) and (1): (a) the originalrefusal to reinstate the 10 complainants after the first walkout; (b) the alleged dis-criminatory restrictions under which they were taken back on March 9; (c) the walk-out on March 26 of 8 complainants in protest over those restrictions, which theGeneral Counsel claims was a "constructive discharge"; and (d) the 1-week suspen-sion for engaging in it .3i Chronology:Case No. 17-CA-2367: Charge and amended charge filed January 16 and February 27,1964, respectively.Complaint issued March 13, 1964.Case No. 17-CA-2425. Charge and amended charge filed April 10 and 14, 1964, respec-tivelyComplaint issued April 15, 1964Order consolidating cases issued April 15, 19642They are basically amplifications of the briefs and so have not been added to therecord as exhibits.They have, however, been included in the "formal" file of this con-solidated proceeding (i e , the one available to the public).3 The General Counsel's residual challenge of the adequacy of the restorative measurestaken on April 3 is dealt with in the section of this Decision entitled "The Remedy."For clarity concerning what is embraced by the separate complaints, we note: (a) Thecharges and complaint in Case No. 17-CA-2367 cover the conduct up to the originalrefusal to reinstate the complainants after the first walkout in December 1963(b)Thecharges and complaint in Case No. 17-CA-2425 cover Respondent's conduct on and afterMarch 9, 1964. PLASTILITE CORPORATION187B. Conversat,ons concerning the Union preceding the walkoutsSeveralmonths before the first walkout in December, Respondent approachedvarious of its personnel, promising to give them what another company gave itsemployees under a contract with the Union, and requesting that they report to it anytalk that they might hear among employees concerning the Union.These actionsare not related to the walkout of December, since that occurred before the employeeswere organized or the Union was yet in the picture.Although I was at first inclinednot to take cognizance of Respondent's earlier conduct as removed from the main-stream of the case, I now realize that that part of the totality cannot be ignored, sinceit involves conduct aimed at the Charging Party in Case No. 17-CA-2425(supra,footnotes 1 and 3), which has a bearing on attitude and motivation insofar as theseare involved in the main issue, and also on the scope of such remedial measures asthe resolution of the main issues may warrant.Four employees testified to Respondent's promises to match what the employeesof the other company obtained under contract with the Union.These are MableKuklinski,4 Clara Schlotfeld, Iris Life, and Dorothy Vosburg.The latter two wererather ambiguous in regard to whether Respondent (in each instance through FredLambach, its treasurer and one of the owners) 5 said its employeeswould makeorwere already makingas much as the employees of the other company. I questionedVosburg rather closely on that point, and she finally said Lambach's reference, whenhe spoke to her, was to what the girls were already making. I resolve the ambiguityin Life's testimony the same way.There was no impropriety in Respondent's com-paring the existing working conditions of its employees favorably with those of acompany under contract with a union (absent a threat to worsen conditions if theemployees should organize), and so I find no violation in the statement of Lambachas testified to by Life and Vosburg.On the other hand, Kuklinski and Schlotfeld testified to separate instances impli-cating Respondent in promises to bring wages up to those at the unionized plant asan inducement to its employees to refrain from joining the Union.Kuklinski, earlyin September, told Lambach and Karl (Bud) Louis, the president(supra,footnote 5)that she "had read the Airlite contract," having been shown it by a friend and gottenher sister, who works there, to read it.Respondent was then expecting a new "pin-ning machine," which was to be run by Joyce Maloney. They asked Kuklinski whatthe rates of pay were on the various jobs on it, and she told them. They stated inher presence that they would have to bring Maloney's pay up to that rate.6Also,Louis said "they would have to give the Plastilite girls what the Airlight girls got orthey would want a union." Schlotfeld testified that Fred Lambach "came up to . . .where Joyce [Maloney] and Gladys [Crawford] were pinning [and] said whateverAirlite gets, I will give you girls because he didn't wantno union." 7In the conversation with Kuklinski concerning the Airlight contract, Louis toldher that "if [she] heard the girls talk union to let him know." Two other witnessestestified to having been given similar instructions-Lola Morris by Paul Erskine,who is the highest ranking supervisor below the owners,s and Max Lucore by Lam-bach.A violation cannot be predicated on eitherone: inMorris' case because thetime she fixed, "the summer of 1963," is partially outside the 6 months' limitationsperiod under Section 10(b)(supra,footnote 1), andit isthe General Counsel who4Kuklinski's job as a leadwoman and assistant to Frances Lucore, a supervisor, is de-tailed in the ensuing section. -Seeinfra,footnote 14.5 The otherowners areKarl Louis, the president, and Carl Lambach, father of Fred.The fatherlivesin Iowaand isnot constantly in the plant as are his son and Louis.Unless otherwise indicated, the surname Lambach, when it appears alone, refers to Fred,the son.8Kuklinski testified, "Karl Louis told Frederick they would have to pay Joyce $1.70to run the machine and which they did " (The reference to what "they did" was strickenas not being part of that conversation.)7Kuklinski testified her conversation with Louis and Lambach was in September 1963Schlotfeld testified the conversation she heard was "in thesummerof 1963." Its logicalsequence wo, 'd be after the one in which Kuklinski mentioned the Airtight contract toRespondent, so that, as is here found, both conversations took place in September8 The stenographic transcript of the hearing erroneously refers to him as Erslome, andhereby corrected accordingly. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust bear the onus of that indefiniteness (which in her case is not circumstantiallycleared up as in the case of the conversation testified to by Schlotfeld,supra,foot-note 7),9 and in Max Lucore's case, because though the conversations with him werewell within the 10(b) period, he was a supervisor, a minor one to be sure,10 but asupervisor nevertheless, and under controlling authority, it is not a violation of thestatute for an employer to issue instructions to a supervisor to engage in acts ofinterference, so long as they remain "unexecuted." 11The conversations with Morrisand Max Lucore are accordingly noted not as unfair labor practices, but as eviden-tiary items on attitude and motivations relevant to the later events.12Lola Morris testified that Erskine asked her if she "ever heard anything aboutunion being talked about in the plant" and that "if [she] would come to him or toKarl Louis, that it would be a feather in [her] hat, and that if there was a union tobe brought in, Karl Louis was going to put a padlock on the doors." Lucore testifiedthat in October 1963, "after Airlite signed their contract," Lambach told him one ofits own erstwhile employees was now working there and that she "was tied in withunion activities down at Airlite' and "if [he] notice[d] any union talk going on outin the plant, to notify him, he wanted to stop it or get rid of them." In December1963, about 2 weeks after Lucore was discharged (that being the event which touchedoff the December 12 walkout), Lambach paid a visit to the Lucore household(Frances Lucore, Max's wife, being supervisor of the girls who walked out). In thecourse of it Lambach had a conversation with Max, in which as related in anothercontext, he said he would like to call the then nonreinstated complainants back towork, and also:He asked me if there was union talk in the plant. I said yes, ever since wemoved in the new building there was union talk going on. .He said, "Whydidn't you tell me. I would have stopped it or got rid of it."I find Respondent to have transgressed the permissible limits of the Act by thepromises to match the conditions obtained in a unionized plant as an inducement torefrain from joining the Union and by the instruction to Kuklinski to inform on theunion activities of her fellow employees.13C. The walkout on December 12 and events culminating in the refusal to reinstatethe 10 complainants on application until March 91.The discharge resulting in the walkoutMax Lucore was discharged the morning of Thursday, December 12. The actionclimaxed an altercation between him and Paul Erskine, his superior(supra,foot-note 10) which arose out of Lucore's complaining about being called in to servicethe machines on an around-the-clock basis, without limitation as to hours.Lucore'sjob was to set the machines that turned out the plastic parts used by the girls in theirwork.Though he had under him only the two machine operators (Gerald and LolaMorris,supra,footnote 10), the girls who worked on bobbers and pinners dependedfor their quotas on how the machines turned the parts out.Max would seem to havebeen solicitous of their interests- he had helped ease their labors and step up theirproductivity by building mobile tables for them to pack from, so that they would nothave to "bend clear over for [the boxes]" while packing, and he had "stood up" forone of the girls accused of slow production by showing the fault to lie with howsomeone had changed the mold on the machines against his advice. (Max had nomean opinion of his knowhow in these matters.)As for his two immediate sub-ordinates, who operated the machines he serviced (Lola and Gerald Morris), Lolatestified to the cooperation he would give her and her husband Gerald, when eitherhad to leave the machine for a personal need, of tending it until they returned (draw-ing an invidious comparison on that score with Max's successor who has not socooperated, with them at least).LolaMorris testified Erskine spoke to her "before the machines were moved to thenew plants," but the record gives us no inkling concerning when that took place.10His authority was only over the two machine operators, Lola and Gerald Morris.Hehimself was under the supervision of Erskine11 SeeTidelands Marine Service, Inc.,140 NLRB 288, footnote 7.12Within the limitations, of course, ofLocal Lodge No. 1424 International AssociationofMachinists, AFL-CIO (Bryan Manufacturing Co.) v N.L F B.,362 U S 41113Kuklinski did not do so, but exemplifying the restraining tendency of such an instruc-tionwas Kuklinski's telling the girls that in their own interest they had better not becaught talking about the Union. PLASTILITE CORPORATION1892.The walkout in protest over the dischargeLucore spoke about the discharge to Frances, his wife, who was the floorlady orsupervisor of the gluers and pinners, and Mable Kuklinski, her assistant.14Mablesaid that the discharge "wasn't fair," and that the girls should "walk out and get thesituation settled."Frances Lucore said "she couldn't ask the girls because she wastheir boss."Mable then started a chain of communication among the girls, whoreacted to Max's discharge in the same manner. She then told President Louis that"all the girls was going to walk out."He took her to see Lambach, who was theninMrs. Lucore's office, and they called in Paul Erskine.The latter was at first dis-posed to apologize, but Louis, after speaking privately to Erskine, asked Mrs. Lucoreand Mable as a "personal favor" to get the girls "to stay at work," and he promisedthat he would come out and "talk to them." They complied and the girls went onwith their tasks.The hours went by and the girls were getting restless.By 2:30,which was an hour before quitting time but which "ended the girls' day to turn thestuff in," Louis had still not come out, "so everybody left."He came by and askedif it was 3:30.Floorlady Lucore explained, "No, Bud, its 2:30, but we waited foryou to talk to us, so we are leaving."He asked them to wait, went back to the office,and returned with the Christmas bonuses of Floorlady Lucore and Mable Kuklinskias well as bonuses for the girls who had done distinguished work.On handing themover, he told them "to feel free to come back" the next day, and that he had a Christ-mas present for them.The entire crew of girls working under Floorlady Lucore andalsoMax's machine operators, Gerald and Lola Morris, then walked out.They repaired to a bar where, among themselves, they aired their various griev-ances, some about quotas, and others (like the gluers) about ventilation. ("Every-body had complaints.")They decided that before writing them out, they wouldcontact Carl Lambach, father of Fred and a co-owner of Respondent(supra,foot-note 5).Mable called him at his home in Iowa and told him "a terrible thing hadhappened at the plant, they had fired Max and we all walked out."He suggestedthey go back to work the next morning, Friday, and that he "would come over Mon-day and talk to [them] and try to settle it." She said the girls could not return untilthey "had the situation settled," and asked when Fred, his son, would be back.Hesaid Sunday, and she said she would contact him. The girls then agreed they wouldwait until Sunday, when they would meet at the home of Frances Lucore.That night Mable and several other strikers (identified in a later context) visitedthe plant, where she informed the few employees on that shift (they worked on themachines and did not do bobbing or pinning) of the walkout eariler that day. Noneof them joined.3.Respondent's statement to the strikers on December 15 that they hadall been replaced by a new crewOn Sunday at 2:30 p.m., all who had walked out showed up at the Lucore homeexcept three.These were Ethel Micek (whose special significance will later appear),Gladys Crawford, who is Ethel's sister, and an employee identified as "Sophie" (pre-sumably Marancic, the only employee by that name, and concerning whom there isno further information in the case).During that meeting, as she had told his fathershe would do, Mable called Fred Lambach, and told him the girls "would like forhim to come and talk to [them]."According to Mable's undenied testimony, hereplied he "couldn't do that ... that our jobs were filled, they had a new crew cominginMonday and some coming in Tuesday." She reported this back to the group, andat their suggestion, called Lambach again and told him his father had promised tobe down to talk to them on Monday. He replied that they had not gone back towork on Friday as his father had asked them to do, and so he would not be down.She said "the only thing we can do is go downtown," and he replied "that was [their]privilege."They sat down and wrote out proposed revisions of their quotas forbonus purposes, but, as Mable testified, "we figured we couldn't talk to Karl Louis or14Kuklinski had no power to administer or recommend discipline, or warn employees.Her function would seem basically to set the work up as instructed by the floorlady andto facilitate it by supplying the girls with what they needed.Respondent, in its brief,names as the supervisors of Respondent (apart from its officers, Karl Louis and FredI ambach, who engaged in supervision themselves) Paul Erskine and Frances Lucore, mak-ing no claim that Mable Kuklinski was one. It is found that she was not such, andthat her job was that of expediter or leadwoman. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrederick Lambach, so we had tohave someonewe could talk to."Accordingly,her husbandcalled one PeteBell, "who knowsabout unions and grievances andthat [sic]."4.The resort to the Union; the requests by letter sent Monday, December 16,for reinstatement of the strikersThe next morning the entire group met at the Federal Building, with the excep-tion this time of still a fourth girl (Marjorie Glass, concerning whom, as with SophieMarancic, there is no further specific information).This (not counting the Lucores)left 17 in the ranks of the strikers.Bell steered the entire group to a representativeof the AFL-CIO, who handed out union cards to them. After they signed, he sentthem to Les Foreman, the Union's business representative.With their authorization,Foreman that same day, December 16, sent Respondent a letter by registered mailspecial delivery, requesting exclusive recognition on the basis of a majority carddesignation, and, specifically naming these 17 persons, asked for their reinstatement"by 7 a.m, Wednesday, December 18, 1963." (In addition, he named the Lucores,who are not here involved.Max never came back, and Frances returned onJanuary 10.)Early the next morning, Business Agent Foreman called at the plant and askedPresident Louis to "sit down with a committee of his employees and the Union andtry to adjust any grievances they might have."Louis said he would be "happy" todo so "even yet that day," but "wanted to talk to his attorney first."On returning tohis office, Foreman met with the strikers again.They informed him that some ofthe girls were called back on the job.As later appears, these were all but the 10Charging Individuals.The next morning, Wednesday, as he had stated in his lettersent out on Monday, Foreman went with the 10 complainants to Respondent's office.Respondent said it would not take them back because all the jobs were filled.On returning to his office that afternoon, Foreman found waiting for him a lettersent him by President Louis the previous day after their meeting, in which he rejectedthe offer to meet with the Union, because he did not "think [it] represent[ed] ouremployees."5.The staffing of the force between the walkout and receiptof the reinstatement requestThe evidence concerning the filling of jobs of strikers to account for the rejectionof the 10 complainants is most fragmentary.Although Lambach, on Sunday after-noon, turned down Mable's request to meet with the girls on the ground that by thentheir "jobs were filled [by] a new crew," there is no competent evidence in the recordin support of this assertion or indeed to show that Respondent had any new employ-ees lined up at that time for such purpose 15 So far as the competent evidence shows,Respondent had contacted but one person to go to work, and that was one of thestrikers,EthelMicek.According to her undenied testimony, President Karl Louiscalled her on Saturday night and "asked [her] if [she] would come back in place ofMable"-a proposal which meant an advance in wage rate from $1.40 to $1.70 anhour.She told him she "would think it over and tell him Monday morning." The15 On January 27, 1964, Respondent sent the Regional Office a letter in answer to thecharges, reciting, among other things, its position in regard to the 10 Charging Individualsand why they were not taken back.When the General Counsel opened the case by offer-ing, as his first exhibit, the "formal" exhibit containing the charges and pleadings, Re-spondent asked that its letter and certain attachment thereto also go into the record.I admitted this as Respondent's Exhibit No. 1, with the reminder that:.. . Nothing introduced thus far has any character as evidence of the internal con-tentsWhat we have, then, is really a series of statements of position of the GeneralCounsel and the Respondent, and it's in the record only for the purpose of indicatingwhat positions the parties have taken up to this stage of the proceeding . ..Butactual evidence is something which has yet to be introduced.[Emphasis supplied.]Respondent in its brief nevertheless cites some of the statements in its letter as affirma-tive evidence of its contentsIt has done so without any showing to take it out of therules of evidence which render self-serving out-of-court statements incompetent as evidencein support of their contentWhere appropriate, certain portions in the letter will be notedas admissions against interest on the part of Respondent.Wigmore,Evidence,3d ed.(1942) rule 128. It is another matter for Respondent to cite its own statements as self-probative evidence.Ibid. PLASTILITE CORPORATION191only contact with anyone else that weekend, as far as the record shows, was withGladys Crawford, Ethel Micek's sister. She testified she called Fred Lambach Sundaynight(which would be later than Lambach's conversation with Mable) to ask for herjob back, and that he told her to see President Louis the next morning.On Monday morning, Ethel Micek called with her husband and accepted the offerto take Mable's job.Gladys Crawford was taken back by President Louis, but onlyafter she denied (on his asking her) that she "was one of the girls that went backout to the plant that [Thursday] night" (although if she is the "Gladys" referred toby Mable Kuklinski, as she presumably is, she would appear to have been at the plantthat night with Mable and four other complainants).Also on the job with Micekand Crawford on Monday morning were, as to be inferred, the other two who haddropped out of the ranks of the strikers by then-Sophie Marancic 16 and MarjorieGlass.As to how many altogether were working that day, Micek thought the num-ber was "16 or 17," and Crawford "15 or 16." On the other hand, Micek testifiedthat the number of new girls on the job that day was "four or five," which wouldbring the total on Monday to 8 or 9-or 12 or 13 below the original force. Respond-ent received the Union's letter Tuesday morning before work began.This appearsfrom the testimony of Iris Life. She was among the 17 strikers named in the Union'sletter ofMonday.As a result of a later described call from Ethel Micek, she and3 others of the 17 named in the letter reported before working time and, in the con-versation with them, President Louis stated that he had already gotten the Union'sletter.In addition to those, 3 more of the 17 named in the Union's letter of Decem-ber 16 were put back. They too, in dissociation from the rest of the persons namedin the Union's letter, had reported on Tuesday morning, asking for their jobs back.The evidence indicates that beginning with Monday morning Respondent wasmaking a selective recall of its employees on the assumption, rather implicit in MableKuklinski's two calls to Fred Lambach on Sunday, particularly the second, that theyallwanted their jobs back.On Monday morning, President Louis, as Micek testified,handed her the cards of all the girls and asked her "who [she] thought were goodworkers to be called back."Micek had already told Louis that so far as she wasconcerned Mable was out; indeed, that if Mable went back,shewould walk out. So-We went through them, and the ones that I thought would be good to call backhe gave me the cards.When he came to Mable Kuklinski's name he just setit aside.Then when he came to relations of hers, I told him they were relationsand he set them aside.[Emphasis supplied.]The proscription by kinship extended to Mable's four relatives, who are complain-ants in this case along with her-Janet Manzer, Nancy Manzer, Myrtle Marshall,and Clara Schlotfeld.Of the remaining five complainants, three had been named byMable as having gone with her to the plant Thursday night-Gerald and Lola Morris,themachine operators, and Frances Richardson.17The importance with whichRespondent vested this incident appears in the fact, previously mentioned, that Presi-dent Louis took Gladys Crawford back only after she assured him she was not "oneof the girls that went back out to the plant that [Thursday] night."This last and herkinship to Micek put her on a different plane from Mable and her kin. Crawfordtestified:He [Louis] also said that he was making a new rule, that from now on nobodywould be hired that was related, but he would make an exception to me, I amEthel's sister, because I had worked there, so I went back to work.The rehiring, beginning with President Louis' leaving the selection with Micek,would seem to have been on the basis of a chain of communication starting with her.What we have on it is the earlier mentioned testimony of Iris Life, who did go back,and also of Dorothy Vosburg, one of the complainants, who did not. Life testifiedthat on Monday, when she got home after the meeting of the group with the unionrepresentative, there was a message for her to call Ethel Micek. She called Ethel,who asked her if she wanted her job back, and on receiving a "yes" answer, told herto report at the regular time next morning at 7.As stated previously, Life reported20 minutes earlier, along with three more girls named in the Union's letter, who18Her surname is derived from the list of 11 "Re-hires" appearing in Respondent'spreviously mentioned letter to the Regional Office(supra,footnote 15)17Mable also named two others: (a) the "Gladys" previously mentioned, and (b) com-plainant Clara Schlotfeld, who was proscript anyway because of her kinship to Mable. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDwere put on that day-Joyce Maloney, Frances Shur, and one "Connie." 18 Joycetold Louis they "had been up town and signed union cards," and he replied he knewbecause he had gotten the Union's letter.In the conversation on Monday, Ethel Micek asked Life how to get in touch withJoyce Maloney and complainant Vosburg.Vosburg testified that that same day Lifecalled her, saying that Ethel requested that she ask her and Joyce if they wanted theirjobs back.Vosburg replied she would "think about it first." She further testifiedthat she called Mable Kuklinski and asked her if she too had been called about goingback to work.Mable replied she had heard nothing.Vosburg testified that she tookno further action on Iris' call because she "isn't my boss, I was waiting for a call fromBud or Mr. Lambach or Frances" and also that she thought "we were going to goback and we should all go back together."6.The need for the services of the complainantsduring their nonreinstatementFloorlady Lucore testified that by January 10, when she got back, all the original21 workplaces in her room were filled.Gladys Crawford testified that that wasindeed the fact on Wednesday, December 18. Respondent in its letter of January 27to the Regional Office(supra,footnote 15) states that it had by then filled everyworkplace that had been left vacant by the strike, and that its force at that time waslarger than at the time of the walkout.As later appears, Respondent on March 9took back the remainder of the strikers-i.e., the 10 complainants-without droppingany other employee.This denoted an expansion of operations, which enabledRespondent to absorb the old employees and the newscomers.The record per-suasively indicates Respondent needed and wanted the 10 complainants back evenearlier, and that the sole deterrent was Respondent's fear of their solidarity as agroup.Floorlady Lucore testified that after her return on January 10, she spoke toLambach about the need for more hands to take care of the large volume of orders.According to her undenied testimony:I said [to Fred Lambach] "Why don't we call the experienced people back? Itwouldn't take us long to get them filled.". .He said, well, he didn't want tocall them back because Paul [Erskine] and Bud [Louis] were afraid they wouldorganize and cause another strike.About a month after her return, she again spoke about the need for additional help,this time to both top officials.They said they "could use them," and that "they wouldlike to call these people back but they wanted to wait and see what the N.L.R.B.said."(The charges were then pending.Supra,footnote 1.)Other evidence indi-cates that Respondent wanted, and as this would imply, had a need for, the 10 com-plainants even earlier. In the previously mentioned conversation at the Lucore home2 weeks after Max's discharge, and hence about a week after Respondent rejected theUnion's request for their reinstatement, Lambach told Max, "Well, I would like toget on the telephone and call all the people up and have them come back to work."Respondent's actions from the time the younger Lambach, on Sunday, told Mablehe had filled all the strikers' jobs with a new crew, rather indicate that it was assuming,as the nature of her second call to Lambach on Sunday fairly implied, that the groupwanted their jobs back, and with that as the premise, was using a selective method ofrecall in order to eliminate those deemed the most militant in the group.This dis-posed of Mable herself, whose job Respondent offered Ethel Micek on Saturdaynight as an inducement to come back, and her four relatives, as well as the threeadditional complainants who accompanied her on Thursday night in the effort to getthe night shift to join in the walkout.As to the remaining two complainants, Vos-burg and Dorothy Smith, they (as specifically shown in Vosburg's case from her owntestimony, and as is to be inferred in Smith's case) stood by their original request forreinstatement sent out by the Union on their behalf on December 16.Notably,despite Lambach's statement to Mable on Sunday, December 15, that he had a wholenew crew lined up, every striker was nevertheless taken back who sought her jobback through channels outside the concerted group.This was so, of course, in thecases of the four who had abandoned the group by Monday morning and were notnamed in the Union's letter sent out that day. The seven other than the complainantswho appeared in the Federal Building and were named in the Union's reinstatementrequest left the group and applied individually for their jobs on Tuesday.We haveisConnie Trimble, according to the "Re-hires" listed in Re9pondent's letter of January 27to the Regional Office(supra,footnote 15). PLASTILITE CORPORATION193already mentioned the four, who include Iris Life and Joyce Maloney, that reportedfor work Tuesday morning, after Micek's call the previous day to Iris.The remain-ing 3 of the 17 named in the Union's reinstatement request of December 16, as statedearlier, also disassociated themselves from the group, as would appear from Respond-ent's letter to the Regional Office(supra,footnote 15), which states that:On Wednesday, December 18, 1963, the Company brought back to work 3 moreold employeeswho had asked for and were promised their old jobs on the pre-vious morning.[Emphasis supplied.]All of the foregoing would indicate that even if Respondent on Sunday had anentire new crew lined up to go to work on Monday and Tuesday, as Lambach toldMable it had, it did not in fact deem them to be replacements for the strikers. Thisis shown by its course of action beginning with Micek's acceptance on Monday ofthe offer made to her on Saturday night to supplant Maable.On Monday, it gaveher free rein to contact such girls as were acceptable for coming back.Her hostilitytoMable as she expressed it to President Louis fell in line with Respondent's ownpunitive intent toward her as the leader of the concerted group, whom he ruled outalong with her four relatives.The foregoing, when considered with the absence of affirmative evidence in sup-port of Fred Lambach's statement to Mable on Sunday that he had then lined up anew crew in place of the strikers, would indicate that Respondent from that time ondid not in fact deem the girls as any longer on strike, and that the statement to Mablewas intended to express Respondent's retaliatory attitude to the group for havingstruck.Its action on Monday in taking measures to bring all except a proscribedgroup back to the job is inconsistent with Lambach's suggestion to Mable thatRespondent felt committed to any new crew it might have lined up or that it regardedthem as permanent replacements of the strikers.Respondent's actions fairly suggestthat it regarded any new hires as either standing by to step into the places of thosealready slated for elimination or as additions to the staff because of expansion inorders.Indicative of the last are Lambach's statement to Max Lucore only a weekafter they were refused reinstatement that he wanted to call them back and his state-ment to Floorlady Lucore early in January that he was deterred from doing so becauseRespondent feared that they would "organize and cause another strike."Itwould thus appear, as indeed the evidence, on fair balance, calls upon us toconclude, that the Respondent, on Wednesday, December 18, refused to reinstate the10 complainants as requested in the Union's letter of December 16, not because itdeemed their jobs filled but because of apprehensions over that group's militance inthe future.D. The return on March 9 and conditions leading to the second walkoutand suspension thereforOn March 9 (after the charges were filed in Case No. 17-CA-2367 and a few daysbefore the complaint issued), the complainants returned to work pursuant to a letterfrom Respondent on March 3 offering to take them back "at the same pay, seniority,and other working conditions as you had when you left the company."At the hearing, witnesses for the General Counsel unreeled a compendium ofgrievances concerning the manner of their return, the cumulative effect of whichcaused them (except two who were then out sick) to walk out on March 26. Somewere real enough and others would seem more the reflection of the torment broughton by the basic element in their return which hurt most-their being put far awayfrom their customary work place and subjected to total isolation and ostracism.That went for the 8 complainants other than Lola and Gerald Morris, who went backto their old places at the machines, but, like the others, found themselves subjectedto new restrictions.The net of the above is that the General Counsel claims thatRespondent did not give complainants the full reinstatement which he contends wasRespondent's obligation and he also claims that the walkout, provoked by the cumu-lative effect of the changed conditions, was a "constructive discharge."The detached viewer may not see the situation in quite the horrendous termsdescribed by he General Counsel's witnesses.But there is a hard core in the claimof discriminatory conditions.The eight complainants other than the Morrises wereshifted to the "bucket department" at the extreme opposite end of the plant.Theyw-re told this was because there was not room for them in their regular workingplace.As later appears, this difficulty was demonstrated to be less than insuperablewhen Respondent, on April 3, a week after their walkout on March 26, put them796-027-66-vol. 153-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to the regular area for their operation.Five of the new employees were thensent to the "bucket" room, but free of the restrictions newly imposed on the returnedstrikers.When they reported on March 9, they were received by a stranger to them, who,introducing himself as James Reynolds of the Midwest Employers Council and as"represent[ing] the company," said he opposed "what [Union Representative Foreman]stood for," that Respondent "had to take some back but not all of [them]," that itfelt it "was in the right" and would "take [them] to court," a matter which wouldconsume "about two years." Saying there was no room for them in their regularworking area, he told them they would be put in separate quarters aat the other endof the building, that a separate entrance was provided for them and they could useno other, and that during working periods, they were not to leave that room for anyreason.At the new quarters, they were called together by Frank Maycock, the book-keeper, who told them they could no longer have lunch or coffee during breaks atthe worktables.Since that was the accustomed place, a girl in the group (DorothySmith) asked him just where and how they were supposed to manage.He replied,"I don't care, go out and sit in the car [a hardly usable alternative in view of the coldweather, of which the same girl reminded him] or stand in the corner."Floorlady Lucore, with Kuklinski's assistance, "got the girls lined up to start towork."This was the last of her supervision over them (i.e., until their return onApril 3, after the second walkout). She was under orders not to go to them, andunder the restrictions imposed, they could not go to her.Mable was put to packingbuckets, and for such problems as might arise, she and the others were to consult twogirls in the bucket department (identified as Tossie and Eileen), who, apart from anyquestion of their capacity or authority to be of any help in making the difficult adjust-ment to unaccustomed surroundings and restrictions, would seem hardly to have hadthe sympathy or understanding it needed.19The restrictions against leaving the areafor any purpose apparently did not yield even to considerations of efficiency arisingout of the literalness of the stricture.The girls had always been free to leave theworking area in order to pick up needed equipment, such as materials, pins, buttons,parts, etc.Though it was part of the duties of the floorlady's assistant to supply thegirlswith them(supra,footnote 14) as is reasonably to be assumed, there are limitsto the availability of a single person for an entire group.Thus, even when the floor-lady's assistant (at that time Mable) used to work in the same room with them, theywere free to leave in order to pick up equipment.Now they had to rely for thesematerials solely on Floorlady Lucore's assistant at the other end of the building,Joyce Maloney (Mable Kuklinski's second successor to that job, Ethel Micek havingproven not quite up to it), and whatever the exigency, they simply could not leave theroom to pick up these materials.Such an atmosphere hardly enhanced their ability to adjust to the new surround-ings, with its attendant physical discomforts.They found the area dirty and crowded,with no place to hang their coats or wraps. The buckets were stacked high up along-side of where these girls were working, and when someone picked up a bucket, therest would tumble down in all directions, one of them landing on Dorothy Vosburgand dislodging her glasses.The entrance allotted to them had an accumulation ofice, and they deemed it unsafe, at least since Dorothy Smith, in using it, slipped and"ended up in the hospital with a back injury." (She and Gerald Morris were the twoCharging Individuals who were out sick the day of the second walkout.)Under these restrictions, they had the feeling, as Kuklinski testified, that they werebeing spied upon and that Respondent was out "to get something on us to get ridof us."This gave them the jitters about sending their work on. Illustrative was aninstance in which they were not supplied with a "press" needed for a particular typeof bobber.As they were required to do, one of the girls had asked Joyce Maloney,Floorladv Lucore's assistant, for a press, and she replied it was not used any longer.Clara Schlotfeld testified that "my bobbers were so bad that the buttons would stickdown in the bobber. I was trying to pull them out with my teeth because they weretoo short. I told Joyce about it and Joyce said that that stuff was in the warehouseand I told her I didn't want to send them over like that, but Joyce said to send themover.I kept tearing gross after gross of bobbers apart."Fearing to send on thework in the shape it was in, Kuklinski began going through the boxes of one of theother girls to finds the bad bobbers and discard them. Paul Erskine, the only one in19Kuklinski, asked to particularize on the "intolerable conditions" of their work, re-ferred to the way "they laugh and talk about us." PLASTILITE CORPORATION195themanagement hierarchy "that talked to us," observed Kuklinski at these laborsand asked her the reason. She replied that "we know what they are trying to do tous and we are not going to send that work over like that," that the girls working onthose bobbers "can't get the work together [without] the press."Erskine asked herto explain what she meant, and when she did, he located the press in a place of whichJoyce Maloney had been unaware, and it was brought over.This last simply exemplified the trouble arising from the new restrictions and therigidity of their application.Kukhnski, the next morning, showed Erskine how goodthe bobbers looked now ,that they were finally given the press, and told him "it's likebeing in a concentration camp."He replied "he knew but he was in the middle, hecouldn't do nothing."The above concerns the eight girls (the bobbers, pinners, and gluers) who had pre-viouslyworked under Floorlady Lucore.As to Lola and Gerald Morris, whooperated the two machines in the room adjacent to Frances Lucore's department,Lola was specifically prohibited from speaking to Mable, and the two were told theycould not leave the machines even to go to the restroom, that to attend to that needthey would have to rely solely on the break periods, which, they were told, would nowbe 10 minutes, instead of 15. The limits of capacity to time these urgings being whatthey are, Max Lucore, their previous supervisor, used to tend the machines for thefew minutes either of them might require for such a mission. Their new supervisor,identified as Orville, refused to do so for them, but for the man who was put onGerald's machine when the latter became ill, he followed the practice of his predeces-sor.Mrs.Morris also testified that in further contrast with before December 12,"they had the doors and windows all open there, I have had to wear a coat at worktime, and it has made my husband ill and he has been off work since the 24th ofMarch and still not back to work." She also testified to having had an added dutyplaced on her-picking up bobbers, which had not been required of her before, andwhich too was not sought to be explained.The Union on March 11 had sent Respondent a wire protesting that complainantswere "being subject to intollerable [sic] sweatshop conditions ... tantamount to con-structive discharge."The protest went unheeded.Kuklinski testified the provoca-tionsmounted to the point where "everyday one of the girls was crying and upset,we couldn't take it no more." There was no one they could effectively complain to,since Louis and Lambach, the officers and owners with whom they had in the pasthad easy communication, would not speak to them from the day they came back,although they spoke to all the other girls, and, as previously mentioned, Erskine, whileagreeing with Mable that "it was ... just like being in a concentration camp," said hewas helpless in the matter because "he was in the middle."On March 25 the groupmet and decided they would walk out in protest against these conditions. They didso on March 26 at 3 30 p.m. (except for Dorothy Smith, who was out with her backinjury, and Gerald Morris, who had taken sick on March 24). Lola Morris, thoughshe had been at the meeting at which the decision was made, left 3 hours before theagreed time in consequence of a fresh irritant which began the day before.Orville,her supervisor, and the man who was put at her husband's machine, took to scrapingor "scratch[ing]" the bobbers against the floor near her.The harsh sound jarred hernerves, and her entreaties to abate it met with "laughing and snickering."This wenton to 12:30, when, she testified, "my nerves gave away [sic] ... I couldn't take it."She left for home and "afterwards the doctor had to put me on a nerve pill "Respondent, next day, notified the eight in question that they were being given a"one week disciplinary lay-off" for having left before quitting time "without givingnotice or reason to your supervisor "They in turn, in a wire which they preparedunder union auspices, told Respondent that "due to unsanitary, intolerable and dis-criminatory working conditions.we find it beyond our endurance to continuework, under these constructive discharge practices being exercised by the Company,"and offered "to return to work if promises made in your letter of March 3, 1964 [theoriginal offer of reinstatement] are adhered to."Respondent replied:OF COURSE RETURNING EMPLOYEES ENTITLED TO THEIR JOBWILL BE RETURNED BY THE COMPANY TO SUBSTANTIALLY THESAME JOB AND WORKING CONDITIONS THEY LEFT DECEMBER 12,1963,SO LONG AS THEY PERFORM THEIR WORK PROPERLY. PLEASERETURN BY EIGHT A.M. APRIL 3, 1964. [Emphasis supplied.]On April 3 the employees were put back to their old working area under FrancesLucore.They were warned that "the next time [they] walked off that was going tobe it, they weren't going to take [them] back "Respondent informed them it wassending "five volunteers to ... what [they] called [their] concentration camp."The 196DECISIONSOF NATIONALLABOR RELATIONS BOARD"volunteers," however, were not put under the restrictions that had been imposed onthe complainants, and as to the latter also, the restrictions, so far as the record shows,were now lifted.20E. Concluding findings1.IntroductoryThe issues which concern the group actions are: (a) whether the walkout ofDecember 12 was a protected activity; (b) if so, whether the failure to reinstate thecomplainants on application was a violation of their rights under Section 7; (c)whether the conditions under which they were taken back on March 9 were discrimi-natory; and (d) whether their 1-week disciplinary layoff for walking out on March 26in protest over those conditions was a violation of their protected rights.2.The original walkout as a protected activityThe event which precipitated the walkout was the discharge of Max Lucore. Thestrike took on an added cause when, immediately after walking out, the employeesaired among each other various grievances on the job, which they had planned totake up on Monday, and to reduce to writing at their meeting on Sunday. There is,of course, no question about the protected character of a strike over grievances inrespect to working conditions as such, or over the discharge of a fellow worker.Asstated inN.L.R.B. v. Puerto RicoRayonMills, Inc.,293 F. 2d 941, 946 (C.A. 1);If no unfair labor practice has been committed by the employer, a strike seekingreinstatement may be only an economic strike, but it is nevertheless protectedactivity. [Citing cases.]Where the discharged worker is a supervisor, a strike to compel his reinstatementis likewise protected, as long as the employees have a reasonable interest of their ownto protect thereby.Ibid.and cases cited; alsoN.L.R B. v. Phoenix Mutual LifeInsurance Company,167 F. 2d 983, 988 (C.A. 7) (distinguishing on, that score,N.L.R.B. v. Reynolds International Pen Company,162 F. 2d 680 (C.A.7) ); N.L.R.B.v. Solo Cup Company,237 F. 2d 521 (C.A. 8). This is so here. The employees hada reasonable self-interest in (a) the retention of Lucore and (b) the manner of histermination.As to (a), Lucore performed a function on which they depended formaking their quotas; he had been helpful in their work, and had invoked his knowhowin defense of one of their ranks against an accusation of tardy production.As to(b), the employees had a reasonable interest in whether the discharge was "fair" asthey saw it.A criterion which they thought "wasn't fair," however they conceived it,could reasonably inspire "fear as to what might happen to them under similar circum-stances."N.L.R.B. v. Solo Cup Company, supra,at 526 21More especially is thisso when the subject that touched off the dispute culminating in Lucore's discharge-working hours-was one with which any worker would naturally identify.The walkout or strike was thus a concerted activity within the protection ofSection 7.3.The nonreinstatement of complainants on application for their positionsUnlike employees who engage in a strike caused or prolonged by unfair labor prac-tices,22 an "economic" striker forgoes his right to reinstatement on application if hehas meanwhile been permanently replaced on his job.N.L.R B. v. Mackay Radio &Telegraph Co,304 U.S. 333.However, in the absence of contrary evidence, it ispresumed that nothing has happened to defeat the striker's normal right to reinstate-ment, and the claim to the contrary is an "affirmative defense," which the employerhas the burden of establishing. SeeNew Orleans Roosevelt Corporation,132 NLRB248, 250 and court cases cited at footnote3;TitanMetal Manufacturing Co.,135NLRB 196, 211. Respondent has not done so here. As previously stated, there is nosupport in the record for Fred Lambach's statement to Mable Kuklinski on Sunday,December 15, in rejecting her request that he and Louis meet with the group, that he20The General Counsel's reservations on that score are treated in the section entitled"The Remedy."2i In that case (cited and quoted with approval inN L R B v. Puerto Rico Rayon Molls,supra,at 946) the court upheld as protected activity a shutting off by four employees oftheir machines in order to get an explanation for the discharge of a rank-and-file employeeand a supervisorn Black Diamond S. S. Corporation v. N.L R B ,94 F. 2d 875 (C.A. 2), cert. denied304 U S. 579 PLASTILITE CORPORATION197had filled all their jobs with a new crew. So far as appears, Respondent had up tothen taken on measures to fill the job of any striker except one-Mable herself, whosejob Respondent offered to Ethel Micek as an inducement to abandon the group, andeven there Micek's acceptance was not forthcoming until the next morning.Assum-ing Respondent had lined up a new crew by then, it could hardly have deemed themto be "permanent" replacements.Respondent could not have thought so and thenext morning have embarked on the course it did, beginning with instructions toMicek to pick the cards of "good workers to be called back," with no limit on theirnumber, save that inhering in the very proscription of certain of the strikers asthenand there decided upon,and culminating in the reinstatement of 11, all of whom areshown on one basis or another to have disassociated themselves from the group.Such evidence as the record provides conceiving the number of new hiress on anybasis, whether temporary, permanent, or otherwise, consists of vague estimates givenby Micek and Crawford (in response to inquiries by me) as to the total number ofgirlsworking on Monday and Tuesday. These estimates did not quite jell with thenumber of "new faces" as Micek recalled them. That number would bring the totalsof new and old employees to well below the estimates made by her and her sister.Our underlying difficulty is that we know nothing about the new hires, such as whenand how they were hired, and on what basis. Although Respondent alone possessedthe information which would give a reasonable degree of clarity to the very defenseon which it relies, it was content to leave the whole matter in the nimbus of uncer-tainty prevailing at the conclusion of the General Counsel's presentation.Thishardly provided the showing needed for Respondent's own defense, from which onecould reliably conclude that the complainants were permanently replaced beforeRespondent's receipt on Tuesday, December 17, of the Union's written request fortheir reinstatement.While the defense that the complainants were permanently replaced falls forabsence of the requisite particulars to support it, it would still fall even if it hadappeared that such new employees as Respondent hired were "permanent" ones.A"permanent" new employee is not necessarily a "replacement."He may well be anaddition to the force.Such evidence as the record provides supports that hypothesisfor the new hirees, and there is none which contradicts it.That Respondent did notdismiss a single employee to make room for the complainants on March 9 wouldsuggest an expansion in operations of no inconsiderable dimensions.Respondent isshown to have needed the complainants before this, when it indicated its agreementwith Frances Lucore that it could use them and attributed the refusal to recall themto the fear that "they would organize and cause another strike."The even earlierneed for them appears in Fred Lambach's statement to Max Lucore, only a weekafter the rejection of their applications for reinstatement, that he wanted to "call allthe people up and have them come back to work." Portents of that need appear inthe facts, earlier mentioned, that the force by the very day the complainants' appli-cations were rejected had expanded beyond its original size, and that 2 days beforethis,when Respondent asked Micek to make the selection of "good workers to comeback," it placed no limits as to the number.The reasonable inference thus is thatRespondent refused to reinstate the complainants, not because it deemed them perma-nently replaced but because it thus deemed them not "good workers to come back"by reason of their militancy in respect to the exercise of their protected rights.The defense, however, falls on a more basic ground, which transcends the questionof whether the jobs of the complainants had in fact been deemed permanently filledprior to application.This is because well before then Respondent's action took thestrike out of the mere "economic" category.By then Respondent had infringed onthe employees' statutory rights in two respects: (a) it had offered Mable Kuklinski'sjob to Ethel Micek as an inducement to abandon the strike, and (b) it stated as theground for refusing to meet with the group the next morning that their jobs had beenfilled.Item (a), being a promise of individual favor to abandon a concerted activitywith the group, needs no elaboration.As to (b), Lambach, in saying Respondentwould not meet with strikers because their jobs were filled was in fact telling themthat the basic premise for a discussion of grievances with them, namely, the existenceof an employment relationship, had ended. Since, as indicated, that statement hasno support in the record and is refused by Respondent's actions beginning the follow-ing morning, the conclusion is warranted that it was untrue. In advancing that as thereason for rejecting the request to meet with the group to discuss their problems,Respondent was in effect now conveying that they were discharged for having struck,a matter brought home the more strongly by Lambach's further statement, whenMable called him the second time on Sunday, that his father would not come downMonday to talk with them because they had not come in to work on Friday. Respond-ent at that point discriminated against the group so that they were all entitled to theirjobs back without regard to the intervening hirings that might take place.Black 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiamond S. S. Corporation, supra,footnote 22.23 In any event, the statement wascalculated to leave the impression that it would be futile for them to apply for theirjobs back, thereby equitably estopping Respondent from relying on hirings interveningbetween then and the application for reinstatement as a basis for turning them down.It is accordingly found that in rejecting the application of the complainants forreinstatement, Respondent discriminated against them for having engaged in pro-tected concerted activities, thereby infringing on their guaranteed rights in violation ofSection 8(a)( I) and discouraging membership in a labor organization, in violation ofSection 8(a) (3) of the Act.244.The discriminatory conditions on returnThe refusal to reinstate them on application being unlawful as found, Respond-ent was under a remedial obligation to reinstate them to their former positionwithout prejudice to seniority or other rights and privileges.Although Respondentoffered them the above in its letter of March 3, the actual conditions under whichthey were returned hardly fulfilled their requirement.The eight other than theMorrises were removed from their accustomed work areas and from their accus-tomed supervisor. If, as Respondent told these girls, this was due to insufficientroom in the old quarters, it would have seemed "natural," 25 since Respondent inits recall letter recognized their seniority, to have then asked for "volunteers" to gothere instead of waiting until the lid blew on March 26. But whatever might besaid for the removal as such, the limited capacity of the old quarters could hardlyaccount for the unaccustomed restrictions of movement placed on them (and theMorrises as well), and not placed on the other employees.Respondent advancedno explanation for any of these restrictions, which would seem to have been stretchedbeyond considerations of efficient operation, such as confining the girls to the use ofthe one entrance leading directly to their new quarters, forbidding them to leavethose quarters for any reason, even for one involving working necessities, such aspicking up equipment, and denying them the use of the tables on which to have theirlunch.Since Respondent has not undertaken to explain or justify the restrictions on thebasis of operational considerations, it is vulnerable to the inference that they wereintended to serve another purpose.Deferring this last for the moment, it wouldseem manifest that the conditions under which the complainants were taken backwent beyond being merely inadequate as a fulfillment of the reinstatement obliga-tion.26Even if the restoration be viewed as a new employment of persons not enti-tled to reinstatement, Respondent was subjecting these persons to plainly dis-criminatory working conditions.Not having proffered any explanation therefor,Respondent's motive is to be appraised on the basis of the "manifest interest and23 Though the complaint(supra,footnotes 1 and 3) does not specifically include theDecember 15 conversations as among the violations, their legal significance bears on thevalidity of Respondent's rejection of the reinstatement application here directly in issue,and the occurrence itself is part of Respondent's course of conduct in coping with thestrike,which was litigated on a plenary basis. SeeAmerican Newspaper Publishers As-sociation v. N.L.R.B,193 F. 2d 782, 798, 799-900 (C.A. 7), cert. denied as to this point,344 U S 812.24The 8(a) (3) finding derives from the following: (a) the application that was rejectedwas made by the Union, which, as appears from the events recited at the outset of thisDecision, had been a target of hostility and legally impermissible measures on the part ofthe Respondent ; (b) independently thereof, the employees, by their concerted actions onThursday and Sunday, had constituted themselves as a labor organization within the mean-ing of Section 2(5) of the Act.Faetfnders Detective Bureau, Inc.,133 NLRB 1332, 1343,and cases cited.The General Counsel also claims that the overtures regarding bonus made by PresidentLouis on December 12, when he asked the girls to come to work the following day, werean offer of benefit, as an inducement to refrain from concerted activity.The evidence, inmy opinion, does not support that claim, and I find no violation in anything Respondentdid on December 12.2JE. Anthony & Sons, Inc v. N.L.R.B.,163 F. 2d 22, 26 (C.A.D.C.), cert. denied 332U S 77326 On that score the conditions bear comparison to those held inadequate inEastern DieCompany,142 NLRB 601, 603. PLASTILITE CORPORATION199purpose" 27 that such restrictions were calculated to serve.When it earlier acknowl-edged to Floorlady Lucore its need for their services, it attributed its refusal to callthem back to the fear that they "would organize and cause another strike."Theisolation, the restriction, and the ostracism would be reasonably calculated to servethe purpose of punishing them for their concerted actions in December, and elimi-nating or minimizing their capacity to do what Respondent appreheneded by insulat-ing them from the rest of the force, and either keeping, or leading them to believethat Respondent was keeping, a watchful eye on them. Such being the intended orthe "natural and foreseeable consequences" 28 of the conditions, Respondent therebydiscriminated anew against them in violation of Section 8(a)(1) and (3) of the Act(supra,footnote 24).5.The second walkout and the 1-week disciplinary layoff thereforAs earlier stated, the General Counsel claims the walkout on March 26 was a"constructive discharge" brought on by the discriminatory conditions.That is notcrucial to the evaluation of Respondent's conduct in suspending the complainantsfor engaging in the walkout.The action was in protest over the conditions underwhich they returned.As such it enjoyed the protection of Section 7, without regardto the merits of the protest.The 1-week suspension for having engaged in it wasthus in clear violation of their rights under Section 7This is so however else theother issues are viewed, and even if Respondent's claim that it was given no priornotification were not refuted by the Union's protest of March 11 and Mable Kuklin-ski's "concentration camp" protest to Erskine.N.L.R.B. v. Washington AluminumCompany,370 U.S. 9. By suspending the complainants (other than Gerald Morrisand Dorothy Smith, who were then out ill) for engaging in the walkout, Respond-ent discriminated against them in violation of Section 8(a) (3).Thereby and by thethreat to discharge them if they walked out again, Respondent interfered with,restrained, and coerced them in the exercise of their guaranteed rights, in violationof Section 8 (a) (1) of the Act.The above would dispense with the need for determining whether the walkoutwas a "constructive discharge," as alleged, except for certain items which project usinto the backpay remedy, warranting some comment here.Viewed as an independ-ent item and apart from any other issue, the employees would normally not beentitled to backpay for a period in which they voluntarily absented themselves evenif it be in protest against unfair labor practices, until they apply for reinstatement.To take their absence out of the "voluntary" category so as to entitle them to reim-bursement for that period, they would in the normal instance have been obliged todemonstrate that the discriminatory conditions were, as their protest indicated, a"constructive discharge," i.e., that the conditions complained of left them no realchoice.But taking the absence out of the voluntary category was Respondent'simmediately ensuing "one-week disciplinary layoff."This took the choice of whetherto cut that absence short out of their hands. It is true that they responded with anoffer to return conditioned on the abatement of the "intolerable" conditions of whichthey complained.However, Respondent's own act of having already suspendedthem prevents us from definitively determining whether the complainants' responsewas but a countermaneuver or whether they would have come back earlier hadRespondent not taken the choice out of their hands. Since "it rest[s] upon the tort-feasor to disentangle the consequences for which it [is] chargeable from those forwhich it [is] immune," 29 the loss of pay for the week in question is attributable tothe employer who imposed it as a "disciplme"-illegally, as found.As long as we are still on that subject, we veer from conventional sequence onestep further to indicate another reason why backpay for the 1-week suspension doesnot hinge on whether there was a "constructive discharge" when the complainantswalked out.The return to the job on March 9, as already found, did not constitutethe full reinstatement the law requires, and hence did not operate to cut off thebackpay period.Eastern Die Company,142 NLRB 601;United States Air Condi-tioning Corporation,141 NLRB 1278. That period runs until there was reinstate-'Jeans (CNew Oi leans RR Co v. Brother hood of Railway d Steaiuship Cie) is2S1US 548, 584.29Radio Ofcc, s'Unionof the Coniinercial Telegraphers Union, AFL v NLRB,347U.S. 17, 52.-° Judge Learned Hand inN L.R B v. Remington Rand, lite,94 F. 2d 862, 872 (C A 3)cert denied 304 U S. 576 200DECISIONSOF NATIONALLABOR RELATIONS BOARDment in accordance with these requirements.The backpay period would thus encom-pass the loss in pay for the week of the walkout 30As to whether that terminalpoint was achieved by the restorative action taken on April 3, while I would thinkthiswas so except as to Kuklinski who has yet to be restored to the job she held onDecember 12, the General Counsel, as earlier suggested, still raises questions con-cerning the adequacy of these measures toward the remainder of the group, whichfor the reasons stated in the ensuing section, I shall leave as open issues for appro-priate resolution during the stage of compliance with the remedial measures here-after to be recommended.III.THE REMEDYIt has been found that Respondent discriminated against employeesfor engagingin concerted activities protected by the Act and invaded these rights by other actsand conduct. It will be recommended that they cease and desist therefrom under abroad provision,since discriminationin reprisal for exercising rights guaranteed bythe statute goes to "the very heart of the Act."N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4).The discussion of remedial measures to redress the injury done is here somewhatforeshortened by the comments in the preceding section on the duration of thebackpay period.The conventional period is from date of discrimination to date ofoffer of full reinstatement to the former position or substantially equivalent positionwithout prejudice to seniority or other rights and privileges.As previously found,Respondent discriminated against the strikers as a group on Sunday, December 15,when it premised its refusal to meet with them the next morning on the untruthfulstatement that their jobs had been filled, thereby in effect telling them that they weredischarged for having continued their strike beyond the day of the walkout.Never-theless, their absence still had the character of a strike, and so backpay should beginfrom the time they made an unqualified application for reinstatement.The GeneralCounsel claims the backpay should run from December 17, when Respondentreceived the Union's letter.However, the letter gave Respondent leeway on thatscore untilthe following day.That, in fact, is when the 10 complainants, who werethe residual group not reached in the chain of communication started by EthelMicek on Monday under Respondent's "good workers to come back"instructions(except Vosburg who despite the call from Iris Life, abided by the Union's requestasmade for the group) reported in a body, and were unequivocally turned down byRespondent.While the matter is not altogether free from doubt, I would thinkthat, on balance, the equities favor Respondent on that specific item.Backpay willaccordingly commence December 18, 1963.As to when the backpay period stopped, although this is normally accomplishedby an offer of full reinstatement with seniority and existing privileges, that is so onthe assumption that on acceptance by the employees the performance accords withthe offer.For the reasons stated in the preceding section, that was not the casewith the reinstatement given the complainants on March 9, and so the period runsbeyond thatuntilthe reinstatement obligation was fulfilled.On whether this lastwas accomplished by the restorative measures of April 3, except for the fact thatKuklinski has still not been restored to the job she held December 12, I am awareof no evidenceto impugntheir adequacy except that Lola Morris testifiedto stilllingeringdisparateness in her (and as is inferred, her husband's) conditions fromthose of December 12 31 But the complaint (in Case No. 17-CA-2425) has ablanket allegation that Respondent "has ever since [March 26] failed and refusedto reinstate [the complainants] to their former or substantially equivalentpositions."BOThat is so unless that loss can be branded as one "willfully incurred" within thedoctrine that entitles an employer to have such losses deducted from gross back-pay in addition to actual interim earningsPhelps Dodge Corp v N L R B ,313 U S177, 198.The losses sustained for that week are not open to characterization as"clearly unjustifiable refusal to take desirable new employment" (id. at 199-200) thatthat category contemplates31Her testimony would indicate that she has not been relieved of the newly imposedadditional duty of picking up bobbers , also, that Orville, her supervisor, in contrast withthe deference he pays to physiological imperatives in the case of the employee who re-placed her husband at the machine during his illness, is still impervious to it when naturemakes similar demands on her (and presumably her husband).And there is the shortenedbreak period and also, as she claims, a spilling over of her workday several minutes beyondquitting timeThe record does not lend itself to a definitive determination concerningtheir significance on the issue of reinstatement. PLASTILITE CORPORATION201My telegraphic inquiry to the General Counsel earlier alluded to(supra,foonote 2)concerning"what this encompasses in light of restorative measuresof April 3,"brought a response from the General Counsel that he "contends that burden ofproof of sustaining this allegation has been sustained at least in part and particu-larly with respect to complainants Mable Kuklinski and Lola Morris."This is metby a vigorous rejoinder from Respondent.The only item in possible impugnment ofthe measures taken toward the others is that on their return they were warned thatanother walkout would mean their discharge.But that, of course, is a limitationon tenure of the kind that any warning of discharge for concerted activities wouldbe.Reasonably interpreted,the General Counsel's blanket allegation would seemto be an effort to preserve his position on the adequacy of the restorative measurestaken sinceApril3,without irrevocably committing himself thereon yet.His com-plaint is dated April 15, and considering the time involved in preparing and clearingsuch a document,one would assume that he had not yet made the kind of checkwhich is conventionally made at the more time-affording stage of compliance, andthat the allegation was intended to defer a definitive commitment on the adequacyof the remedial measures until he has had the opportunity to make such a check.Except in Mable Kuklinski's case, where the inadequacy of the reinstatement todate is manifest,I shall make no finding concerning the adequacy of those measurestoward the others,including the Morrises(supra,footnote 31), leaving this item tothe compliance stage.Normally, these matters work themselves out in informalcompliance negotiations.In the few instances where this is not the case, the Board'sformal processes are available to resolve such issues as may ultimately crystallize.Accordingly,the proposed order will provide that the backpay period will run fromDecember 18, 1963, to the date of reinstatement in accordance with prescribed reme-dial requirements,and that Respondent effectuate full reinstatement of those forwhom it has not yet done so. Presumably,except in Kuklinski's case, and perhapsalso in that of Lola Morris(and possibly her husband's), there will be no real dis-pute over the completeness of the action taken on April 3. Even in respect to Kuk-linski and the Morrises,a terminal date later than April 3 will presumably notinvolve a greater money liability,since whatever the vulnerability of the reinstate-ment measures on other scores, they did not affect the earnings.In summary, andtomake this item entirely clear,I shall repeat what I had occasion to say else-where in a somewhat comparable situation: 32The Recommended Order embraces the understanding that"whatever theRespondent has already done toward compliance with the[RecommendedOrder]will not be required to be redone and only such things, if any, as havebeen left undone will be required to be done."(N.L.R B.v.Davis,et al.,d/b/a Davis Lumber Company, Inc.,172 F. 2d 225 (C A. 5) ), with the issueof whether Respondent has done or left them undone kept open for resolutionat the compliance stage.The backpay will be in accordance with the standards enunciated in F.W. Wool-worth Company,90 NLRB 289, with interest as inIsis Plumbing & Heating Co.,138NLRB 716.On the basis of the foregoing findings and the entire record,I hereby state thefollowing:CONCLUSIONS OF LAW1.Respondent interfered with, restrained,and coerced employees in the exerciseof their rights under Section 7 of the Act, thereby engaging in an unfair labor prac-tice within the meaning of Section 8(a)( I) of theAct, by thefollowing conduct:(a) Promising employees to bring their wages and conditions to those obtainedby employees at another plant under a union contract for the purpose of inducingits employees to refrain from joining or affiliating with the Union.(b) Instructing an employee to report to it on union activities of other employees.(c)Offering and granting an employee, who was a participant with other employ-ees in a concerted activity for mutual aid or protection,the higher paying job ofanother such employee as an inducement not to participate in or to abandon suchconcerted activity with her fellow employees.(d)Discharging the complainants for having engaged in such activity or implyingto them that it has done so by untruthfully representing to them that their jobs havebeen filled by newly hired employees,and advancing that as the reason for not get-ting together and discussing their grievances with them.31Tidelands Marine Service,Inc.,140 NLRB288, 327. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Failing and refusing to reinstate the complainants herein, who had engagedin lawful concerted activities, on application therefor duly made by the Union ontheir behalf, and thereafter taking them back under conditions differing from thoseprevailing before they engaged in those activities, and discriminatory in character.(f) Imposing a disciplinary layoff on complainants who walked out in protestover the above conditions and warning them that they would be discharged if theyengaged in like concerted activity in the future.2.By the conduct set forth in subdivisions (d), (e), and (f) of the precedingparagraph, Respondent discriminated in respect to hire and tenure of employeesthereby discouraging membership in or activity on behalf of a labor organization,and engaging in an unfair labor practice within the meaning of Section 8(a)(3) ofthe Act.3.The above unfair labor practices affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.4.Respondent did not engage in any unfair labor practices alleged in the com-plaint in consolidated Cases Nos. 17-CA-2317 and 17-CA-2425, other than asabove found.RECOMMENDED ORDEROn the basis of the foregoing facts and conclusions and on the entire record, andpursuant to Section 10(c) of the Act, it is recommended that Respondent, PlastiliteCorporation, Omaha, Nebraska, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Promising wages or conditions equivalent to those granted by an employeror employers under contract with a union as inducement to employees to refrainfrom joining or affiliating with said Union or any other labor organiation.(b) Instructing or requesting any employees to engage in surveillance or report toit on the union actiivties of fellow employees.(c)Discharging, suspending, laying off, or otherwise discriminating against anyemployee, or threatening so to do, for engaging in a strike, walkout, or other con-certed activity for mutlal aid or protection, or for otherwise exercising their rightsas guaranteed by Section 7 of the Act.(d)Refusing to reinstate to their former or substantially equivalent positions, onapplication therefor, employees who have engaged in such activity, as reprisal forhaving done so.(e)Offering or granting any employee the position of a fellow employee who hasengaged in such protected activity, or offering or granting a promotion, raise, orother benefit as an inducement to refrain from participating in or to abandon par-ticipation in lawful concerted activities with fellow employees.(f)Discouraging membership in a labor organization by discriminating in respectto the hire or tenure of any employees for joining or assisting a labor organizationor engaging with it in lawful concerted activity for mutual aid or protection.(g) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights under Section 7 of the Act.2.Take the following affirmative action, which it is found will effectuate the poli-cies of the Act:(a) In respect to to those to whom it has not yet done so, effectuate immediateand full reinstatement of the following employees to their former or substantiallyequivalent positions, as held on December 12, 1963, without prejudice to seniorityand other rights and privileges:Mable Kuklinski, Nancy S. Manzer, Lola A. Morris,Dorothy R. Vosburg, Gerald W. Morris, Clara Schlotfeld, Janet Manzer, MyrtleMarshall, Frances Richardson, and Dorothy Smith.(b)Make whole said employees for losses in pay sustained in consequence of thediscrimination against them, from December 18, 1963, to the date such reinstate-ment has been or shall have been effectuated, as indicated in the portion of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant to or assistingin a determination of compliance with (a) and (b) above.(d) Post at its plant copies of the attached notice marked "Appendix." 33Copiesof said notice, to be furnished by the Regional Director for Region 17, shall, after33 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner."In the further event that the Board's Order is enforced by a decree ofa United States Court of Appeals, the words used shall be "a Decree of the United StatesCourt of Appeals, Enforcing an Order." PLASTILITE CORPORATION203being duly signed by the authorized representative of the Respondent, be posted byit immediately upon receipt thereof and be maintained by it for a period of 60consecutive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by saidRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has taken tocomply herewith.3434 In the event that this Recommended Order is adopted by the Board, the notificationperiod will be 10 days from the date of the Order ; and in the event of court enforcement,10 days from the decree.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to carry out the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, to any extent not yet done so, effectuate immediate and full rein-statement to their former or substantially equivalent positions, without preju-dice to seniority or other rights and privileges, of the following employees, whowere found to have been discriminated against forengagingin a lawful walk-out in protest over a grievance, and WE WILL make them whole with interestfor all losses in pay sustained by reason of such discrimination:Mable KuklinskiNancy S. ManzerLola A.MorrisDorothy R. VosburgGerald W.MorrisClara SchlotfeldJanet ManzerMyrtle MarshallFrances RichardsonDorothy SmithWE WILL NOTdischarge,lay off,suspend, refuse to reinstate,or otherwisediscriminate against any employee for having engaged in a lawful strike, stop-page, walkout,or other concerted activities protected by the National LaborRelations Act.WE HEREBY rescind any prior threat that we will do so,and WE WILL NOT sothreaten employees in the future.WE WILL NOToffer or grant any employee the position of a fellow employeeor a promotion,raise, or other benefit as an inducement to refrain from par-ticipating in or to abandon participation in a lawful strike or walkout or con-certed activities with fellow employees.WE WILL NOTpromise wages or other benefits equivalent to those of anemployer or of employers under contract with Sheet MetalWorkers' LocalUnion No. 3, AFL-CIO,as an inducement to employees to refrain from joiningor assisting said union or any other labor organization.WE WILL NOTrequest or instruct any employee to engage in surveillance orreport to us on the union activities of any fellow employees.WE WILL respectthe rights of all our employees to join or assist the SheetMetal Workers or any other labor organization,to bargaincollectivelythroughitor any other labor organization of their choosing,or to engage in a lawfulstrike,walkout,or stoppage or other lawful concerted activities for mutual aidor protection,or to refrain from such activities.PLASTILITE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Balti-more 1-7000, Extension 731.